DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 12/27/2021.
The Amendment filed on 12/27/2021 has been entered.  
Claims 1, 5, 9, 14, 18, 19, and 20 have been amended by Applicant.
Claims 2-4, 8, 10-12, 15-17 have been cancelled by Applicant.
Claims 1, 5-7, 9, 13-14, 18-20 remain pending in the application of which Claims 1, 14, and 20 are independent.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 1/13/2022 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1, 5-7, 9, 13-14, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 14, and 20 recite “a function corresponding to the function information” and “the function corresponding to the voice input.” It is not clear whether these two functions are meant to be the same function or different.  Furthermore, it is not clear what function the apparatus performs when the “apparatus information and the function information” are not included in the voice recognition result.  During the interview (2/4/2022 and 2/9/2022), the Applicant pointed to [0083] for finding the “function” when the “function information” is not included in the voice recognition result.  The Applicant asserted that “the function” corresponding to the voice input is found using the “keywords” when the “function information” is not included in the voice recognition result.  The Applicant assertion rather conflicts with [0083].  [0083] describes finding those pieces of information based on the keywords included voice recognition results. Thus, the recited “function information” is equivalent to the “keywords.”  [0093] further states, “If neither a keyword capable of identifying a particular apparatus nor a keyword capable of identifying a particular function …, an apparatus having a predetermined higher priority is a target apparatus.”  Thus, the specification agrees with the Examiner’s interpretation on “function information,” and the recited claims are not clear what functions are being executed when “the function information” (i.e., keywords) is not included in the voice recognition result.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JONATHAN C KIM/Primary Examiner, Art Unit 2655